         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

_____________________________________
                                      )
JAMES KOPPEL,                         )
                                      )
      Plaintiff,                      )
                                      )                        Civil Action No. 1:20-cv-11479-LTS
      v.                              )
                                      )
WILLIAM MOSES,                        )
                                      )
      Defendant.                      )
_____________________________________ )


           Opposition to Motion for Dismissal and Memorandum of Law in Opposition

       Plaintiff James Koppel by counsel hereby opposes the motion for dismissal served by the

defendant on August 12, 2020. Document 6. In opposition plaintiff refers to and relies on the

allegations in the Complaint in the Middlesex Superior Court filed on or about April 13, 2020 and

served on May 4, 2020. This action was removed to this Court on or about August 5, 2020. That

removal is the subject of a motion to remand filed by this plaintiff. A copy of the Complaint is

attached as Exhibit C for convenience.

                                              Argument

The Standard Applicable to the Motion.

       On a motion to dismiss this Court “must assume the truth” of all well-pleaded facts and

“give plaintiff the benefit of all reasonable inferences therefrom.” Ruiz v. Bally Total Fitness

Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007). To survive a motion to dismiss the complaint must

state a claim that is “plausible” on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

The factual allegations “must be enough to raise a right to relief above the speculative level, . . .

on the assumption that all the allegations in the complaint are true (even if doubtful in fact).” Bell,
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 2 of 20




supra at 555. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility” that a defendant has acted unlawfully. Ashcroft v. Iqbal, 556 U.S.

662, 678, (2009). Dismissal is appropriate if the facts as alleged do not “possess enough heft” to

show that plaintiff is entitled to relief. Ruiz Rivera v. Pfizer Pharms., LLC, 521 F.3d 76, 84 (1st

Cir. 2008).

The Motion for Dismissal Served August 17, 2020 is Premature.

        A motion for dismissal cannot be filed or considered until the default is vacated, if at all.

Byron v. HSBC Bank USA, N.A., No. 2:15-cv-360-GZS, 2016 U.S. Dist. LEXIS 10972, at *3-4

(D. Me. Jan. 29, 2016). A District Court has the power to vacate a default only if the civil action

has been timely removed. Sindi v. El-Moslimany, Civil Action No. 13-10798-GAO, 2014 U.S.

Dist. LEXIS 40108, 2014 WL 1281522, at *2 (D. Mass. Mar. 26, 2014). In that event, the federal

court is allowed to treat the default as if it had been entered in the federal court. Id.

                        Count I in Defamation is not proper to be dismissed.

    1. The March 2 email includes multiple false and damaging statements purporting to be based
       on facts.

        The principal argument in the motion as to Count I (defamation) (Mem. 5-9) is that the

March 2 email communication expresses a vague, imprecise and entirely non-factual opinion of

the sort that cannot be confirmed or disconfirmed. Plaintiff relies on case law involving vague

opinions which cannot be either confirmed or disproved. Mem. 5-9.

        This argument and all others in the motion ignores the contents of the March 2 email.

Defendant argues as if the email said no more than that this plaintiff makes some people

uncomfortable in an entirely subjective sense. See Mem. 10-11. That the defendant puts his head

in the sand is not an argument.




                                                   2
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 3 of 20




       The March 2 communication does not merely say that the plaintiff makes people

uncomfortable Mem. 1, 10-11. It says that plaintiff engages in objectively observable behavior

which is reprehensible and unacceptable. His acts and conduct make keyholders “deeply

uncomfortable.” Koppel continued to actively make keyholders deeply uncomfortable in spite of

requests to stop his bad behavior. Behavior is necessarily involved because otherwise Koppel

could not coherently stop or continue to make people deeply uncomfortable in spite of requests

that he stop. It is incoherent to say that someone continued in spite of requests to stop unless the

words refer to behavior which is voluntary and which can be stopped. Koppel’s bad behavior, the

primary chief subject of this email, had apparently gone on for some time before it was recently

detected. Only bad behavior can “go on” or persist over time. Only bad behavior and bad

interactions can be continued in spite of requests to stop, or be severe, consistent or widespread.

       The reports of the bad behavior are consistent, severe and involve widespread interactions.

Interactions are conduct, Koppel. The descriptions of that behavior, the “stories,” involve “severe”

bad acts. The decision to expel Koppel was a necessity in order to make sure that the society is a

place where everyone is safe and comfortable. The response was required and “quite exceptional.”

The response reflects a need for the society to do better to be a safe environment for everyone.

       The core argument for dismissal (Mem. 6-8) is that this language is vague, Mem. 6,

hereafter in this section (6); it “merely expresses personal judgment” (6) by use of words which

are “amorphous” (6) and “not adequately specific” (6). Argument that the March 2 email text is

“merely a personal view” (6) is surely false. The email says the opposite: The collective decision

to expel Koppel was not taken lightly but was a necessity which reflects the will of the current

keyholders. So much for “subjective” [sic] or “personal” “interpretations.” Mem. 6.




                                                 3
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 4 of 20




       The motion persists. The March 2 email is “opinion” (6) with “nothing in it capable of

being proved true or false,” (6). That too is plainly false: Koppel either did or did not engage in

horrible, consistent, and widespread bad behavior justifying his expulsion. He did or did not refuse

to stop. His conduct either was or was not a threat to the safety of the society.

       The March 2 email proclaims repeatedly how and why it is based on “ascertainable and

verifiable” events. But see Mem. 6-7. It says the expulsion decision was a necessity and involved

a required response to a circumstance. Both were exceptional. Both reflect a need for the society

to do better to be a safe environment for everyone. But see Mem. 7 citing cases involving “a

multitude of fairly describable meanings” (7); words of “tremendous imprecision” (7); words “able

to be interpreted in various ways” (7); words which are “only loosely definable” (7) or “hopelessly

imprecise” (7); “broad descriptive terms susceptible to varying interpretations” (7); words “not

based on commonly understood social norms” (7), “generalized statements not able to be measured

as true or false” (7), and “indefinite and ambiguous words” (8).

       All cases involving vague language (Mem. 6-8) are irrelevant to the March 2 email because

Koppel’s bad behavior required expulsion and other sanctions as a necessity and a required

response to protect and create a safe community.1 The inescapable import and meaning of the

March 2 email is that it is a fact-based report as to Koppel.

       If for sake of discussion we draw inferences in favor of this defendant, the March 2 email

at best is a communication based on a mix of facts plus opinions of the keyholders based on those

facts. Viewed in that light the March 2 email is actionable as a matter of law. Smith v. Suburban




1
  In the final two paragraphs of the email, Moses uses terms which are more vague in suggesting
anonymous reporting to make it easy for members to voice their concerns [sic] when they are made
uncomfortable [sic] so that everyone can feel safe and supported [sic]. These terms are irrelevant
to the factual language used as to the expulsion of Koppel. See Point 6 below.
                                                  4
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 5 of 20




Restaurants, Inc., 374 Mass. 528, 530 (1978). (Smith holds that if a publication is susceptible of

both defamatory and harmless meanings, that creates a question for the trier of fact and cannot be

ruled non-libelous as matter of law.) Inferences which might be drawn by a considerable and

respectable segment of the community can make a publication actionable. Id.

       Defendant argues that the March 2 email is not factual and is not defamatory because the

statements in the email are incapable of being true or false, citing Pan Am Sys. v. Atlantic

Northeast Rails & Ports, Inc., 804 F.3d 59, 68 (1st Cir. 2015) (Mem. 1, 6-8.)2 That principle has

no application to the March 2 email. Keyholders either did or did not share stories as to behavior

of Koppel. Koppel either did or did not engage in the behavior. He either did or did not continue

the bad behavior “in spite of requests to stop.” The bad behavior was either severe, consistent, and

widespread, or it was not. The behavior either did or did not justify expulsion and public

widespread denunciation of Koppel by name. All of these are either true or false.

       Statements that are in the email are not able to be confirmed or denied (Mem. 1, 6-8.)

applies to vague assertions such as “Tom Brady, not Joe Montana, is the greatest quarterback of

all time.” That does not defame Joe Montana because no one can ever know. There are no tests for

truth or falsity. There is no standard. The statement invites endless debate. Because the statement

cannot be tested, it cannot be damaging. That irrelevant point is defendant’s main point. See

Ayyadurai v. Floor64, Inc., 270 F. Supp. 3d 343, 358 (D. Mass. 2017)( Mem. 1,6,13,16,17)

(whether someone did or did not contribute to the development of email was not damaging because

the meaning of “invent email” is “amorphous” and “unknowable” ).



2
  Pan Am Sys does not stand for that proposition. The holding there is that the defendants could
not be liable because the plaintiff could not show as to statements involving issues of public
concern (the investigation of the causes of a train derailment ) that the falsity was material. Id. at
68. This case as to the expulsion of Koppel does not involve any issue of public concern or any
related constitutional protections. Point 6 below.
                                                  5
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 6 of 20




       The First Amendment does not allow courts to “distort the reality of events under the guise

of protecting freedom of expression.” This court must instead “evaluate a speaker's statement as it

was given and must resist the temptation to replace what was actually said with some more

innocuous alternative.” Levinsky's, Inc. v. Wal-Mart Stores, 127 F.3d 122, 131 (1st Cir. 1997)

(emphasis added) (discussing private versus public concerns).

   2. The email is severely and improperly damaging even if it is viewed as a statement of
      opinion, which it is not.

       The March 2 email would be defamatory and actionable even if it were a statement of

opinion, which it is not. The reason for that outcome unfavorable to the defendant is that the March

2 email repeatedly invokes non-disclosed factual support consisting of all of the events within the

stories having to do with the reprehensible behavior of this plaintiff.

       A simple expression of opinion based on disclosed or assumed nondefamatory facts
       is not itself sufficient for an action of defamation, no matter how unjustified and
       unreasonable the opinion may be or how derogatory it is. But an expression of
       opinion that is not based on disclosed or assumed facts and therefore implies that
       there are undisclosed facts on which the opinion is based, is treated differently. The
       difference lies in the effect upon the recipient of the communication. In the first
       case, the communication itself indicates…that there is no defamatory factual
       statement. In the second, it does not, and if the recipient draws the reasonable
       conclusion that the derogatory opinion expressed in the comment must have been
       based on undisclosed defamatory facts, the defendant is subject to liability.

Restatement (Second) of Torts § 566 comment c. The same comment says this presumption of

damaging import is similar to the rule used when a communication is subject to more than one

meaning. The meaning of a communication is that which the recipient correctly, or mistakenly but

reasonably, understands that it was intended to express. Id.

       It is the function of the court to determine whether an expression of opinion is
       capable of bearing a defamatory meaning because it may reasonably be understood
       to imply the assertion of undisclosed facts that justify the expressed opinion about
       the plaintiff or his conduct, and the function of the jury to determine whether that
       meaning was attributed to it by the recipient of the communication. (See § 614).



                                                  6
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 7 of 20




Restatement (Second) of Torts § 566 comment c. The March 2 email relentlessly and repeatedly

implies severely damaging and negative factual information as to the bad behavior of this plaintiff.

That bad behavior is the “consistent, severe, and widespread” bad or negative “interactions” of the

plaintiff with keyholders. Those not disclosed bad acts plus the refusal of the plaintiff to stop his

bad behavior “despite requests” made his expulsion and other sanctions a necessity and required

response to confront an exceptional circumstance. All of these very negative statements are based

on concealed facts as to the bad behavior.

       Viewed as opinion, which it is not, the March 2 email is indisputably actionable because it

openly relies on non-disclosed facts. Restatement 2d of Torts, § 566. comment c.

       The requirement that a plaintiff prove that the defendant published a defamatory
       statement of fact about him that was false is complied with by proving the
       publication of an expression of opinion of the mixed type if the communication is
       reasonably understood as implying the assertion of the existence of undisclosed
       facts about the plaintiff that must be defamatory in character in order to justify the
       opinion.

Restatement 2d of Torts, § 566.comment c. If the March 2 email is viewed as opinion, which it is

not, it is actionable under this rule as opinion.3 The March 2 email openly says it relies on

undisclosed   facts.   Opinion    is   actionable       when   described   as   supported   by   facts.



3
  Innocent opinion cases are entirely different. See Gray v. St. Martin's Press, Inc., 221 F.3d 243,
249 (1st Cir. 2000) (Mem,1). The reasoning in Gray is the “book made quite clear that Gray did
have contacts at the highest levels; the word “fake” was used to imply that Gray was exaggerating
his “closeness” to a former president. Identification of exaggeration is “just the kind of subjective
judgment” that is only minimally about “what happened” but expresses instead a vague and
subjective characterization of what happened. Id.

Tartaglia v. Townsend, 19 Mass. App. Ct. 693, 698 (1985) (Mem. 1) similarly involves harmless
opinion. Tartaglia is decided on summary judgment. The publication in a local newspaper was
“jocular” and “tongue-in-cheek.” The article described an event involving “apparently friendly”
cousins. The innuendo at worst was that the plaintiff acted somewhat petulantly, abruptly and with
impatience. Id, at 698. Inaccuracies “if any did not indicate any hostility or animosity” of the
author. Id, at 698 The tone of the article was “mischievous, not defamatory.” Id, at 697.

                                                    7
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 8 of 20




Ward v. Zelikovsky, 136 N.J. 516, 538 (1994) (accusation of bigotry is actionable if made in such

manner or under such circumstances as would fairly lead a reasonable listener to conclude that the

person making the accusation had knowledge of specific facts supporting the conclusory

accusation).

        The March 2 communication that is at issue here is entirely about what happened, namely

a series of very bad undisclosed acts attributed to this plaintiff, and not at all about what the writer

Moses subjectively thinks. The communication repeats the theme that the stories are reliable and

consistent. The expulsion and more will be undertaken to address a serious factual problem that

has been not adequately detected or addressed yet. The risk to safety of all remains. That risk is

incompatible with purposes of the society. Moses and those for whom he speaks express no

hesitation or uncertainty about the factual concrete nature of the danger. More condemnatory

“opinion” [sic] is hard to imagine.

    3. The March 2 email relies on very damaging non-disclosed facts.

        Defendant shifts tactics at page 9 and commences to argue that if the March 2 email relies

on nondisclosed facts, those facts cannot plausibly be viewed as damaging, harmful to reputation

or tending to hold the plaintiff up to scorn ridicule hatred or contempt. Id. This argument misses

any target. It once again ignores the text of the March 2 email.

        The defendant argues that the undisclosed facts are not alleged to be damaging. Mem. 10-

11. That is inaccurate; see Complaint para. 32-49 alleging damage and falsity. When read in

context (Mem. 10) everything said in the March 2 email as to Koppel is indisputably damaging to

him. He is condemned based on his history of bad behavior evidenced by his “interactions.” His

bad acts “required” his expulsion and a public denunciation by name. Serious future measures are

needed to protect the safety of all members as to similar bad conduct. Mem. 10. The concealed



                                                   8
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 9 of 20




and not disclosed reports are indisputably negative because they mandate and support expulsion,

public denunciation and a future program of increased vigilance.4

       Defendant tries to ignore the unmistakably negative contents of the March 2 email as to

Koppel by quoting from last two paragraphs of that email. Mem. 10. Those paragraphs do not

involve Koppel. In them Moses advocates that members actively and anonymously report on other

members so that everyone in the society will feel “comfortable, safe, and supported.” [sic]. Id. The

quoted statements (Mem. 10) are not directly damaging to Koppel but that is because they are

irrelevant to the preceding defamations of Koppel. The statements (“comfortable, safe, and

supported”) are not about Koppel. They are irrelevant to any issue argued in the motion. They are

irrelevant to the statements in the March 2 email referring to Koppel were not damaging. But see

Mem. 10.

       Plaintiff’s bad behavior is such that the executive committee is apologetic that plaintiff was

not detected and expelled much sooner. Exhibit A. Plaintiff’s underlying not disclosed conduct is

inconsistent with a “safe” community. It is hard to conceive of a communication more likely to

damage reputation and to hold a “person to scorn, hatred, ridicule, and contempt.” Mem., 9. The

damaging and negative implications are inescapable. But see Mem. 9-11 relying on cases in which

the negative connotations (referred to as “defamatory”) are “not easily understood” or in which it

is “unclear” that the description is negative.




4
 Defendant pretends to confuse the very negative concealed reports with the separate issue of what
exactly is said in the highly negative concealed reports. See Mem. 11, arguing that what is
concealed is necessarily harmless. This argument is specious. The statement “X needs to go to
prison for reasons we don’t want to discuss” in no way suggests that the concealed reasons are
harmless.
                                                 9
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 10 of 20




    4. The March 2 email is not a harmless report about emotions without any basis in fact.

        Defendant next argues that the March 2 email is similar to non-fact-based expressions of

discomfort which, the defendant says, are tolerated these days in university settings. Mem. 10-11.

This would be non-fact-based opinion in the form: “A is uncomfortable in the presence of B.” This

form of expression has nothing to do with the March 2 email. The contrast between the two

confirms that the March 2 email is factual and severely damaging. Point 3, above.

        A statement in the form “A is uncomfortable in the presence of B” with no fact basis is

arbitrary and non-rational. It is a report of an emotion felt by A. The emotion of A is the sole topic.

If not publicized, there is a good chance no one will ever be harmed by the emotion.

        For sake of discussion and making all assumptions favorable to the defendant (Mem. 10-

11), if one or more keyholders merely reported to Moses that Koppel caused them to feel

uncomfortable but did not disclose any fact basis for their emotions (Mem. 10-11), Moses very

likely should have done nothing. Arbitrary non-rational feelings are not a basis to expel someone

from an academic society. They are never “exceptional.” They do not create ongoing risk to the

“safety” of the community. They never “require” denunciation of the person not reporting the

arbitrary feelings.

        The March 2 email by Moses makes no sense and is incoherent as a report of non-fact

based and arbitrary emotions. Arbitrary feelings of anonymous keyholders do not support any

email report to anyone. They do not support a denunciation of Koppel by name.

        Continuing to make all assumptions most favorable to this argument by defendant (Mem.

10-11) and assuming keyholders did demand expulsion and a public report, Moses at most could

and should have written as of March 2, 2020 only this:

        One member recently made one or more keyholders uncomfortable. As a result that
        member has been expelled.

                                                  10
           Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 11 of 20




          The difference between this hypothetical email never sent and the March 2 email is

staggering. The hypothetical text would never be sent because it is incoherent. On its face it is

needless. A non-confirmable private emotion of one person is not a coherent or defensible basis

for the expulsion of another person from any society after “he refused to stop” his not disclosed

but horrific conduct. The chair of the executive committee of an academic scholarly society would

never have cause to report on emotions of a keyholder or anyone else unsupported by any fact.

Emotions not based in fact are of no interest to anyone except perhaps a therapist.

          A report of the expulsion of a person naming that person is patently irrational, needless and

incoherent unless there is an ongoing, confirmed, factual safety risk. Point 1, above. This March 2

email is incompatible with the suggested model (Mem. 10-11) of student reports of random

emotions not based in fact. The March 2 email indisputably is a report as to facts. Point 1, above.

   5. Arguments based on isolated snippets of the March 2 email are futile. They require
      impermissible inferences. They ignore the basic rule that a defamatory communication
      must be read as an entirety and in context.

          The Motion is frivolous in seeking dismissal based on discussion of isolated phrases

together with argumentative requests for inferences. (Mem. 11-16.) Study of isolated words or

phrases in never appropriate to see if a communication is defamatory or actionable. The defendant

agrees:

          Context matters in assessing defamation claims: the court must examine the
          statement in its totality in the context in which it was uttered in or published. This
          task requires an examination of the totality of the circumstances in which these
          specific challenge statements were made including the general tenor in context of
          the statements …

Memorandum, page 10 (emphasis added; internal citations and edits omitted). Argumentative

discussion of isolated words or phrases (Mem. 11-16) is for that reason pointless and inappropriate,

especially on a motion for dismissal. All of the arguments (Mem. 11-16) rehash the points already

                                                   11
          Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 12 of 20




argued at the start of the memorandum (Mem. 5-9) to the effect that the email is harmless and

vague.

         It gets worse. The motion seeks inferences favorable to the defendant by self-contradictory

assertions. Koppel alleges that the statement he refused to stop offensive behavior is false. Mem.

12-13, but also somehow “never alleges the falsity of the statement” [sic] 13. This argument is

pointless because Moses in the retraction admits Koppel was never asked to stop: “James was

not… warned… not did he fail or refuse to… alter any conduct…” Retraction Exhibit B… that the

contents of the email should have been kept confidential and never disclosed. Mem., not numbered

dot at 12-13. This is pointless. A retraction does not eliminate the initial defamation. Id. The libel

that Moses persisted in offensive conduct “despite requests to stop” is not eliminated by the

retraction in which the falsity is confirmed. See Mem., not numbered dot at 12-13. The motion

also argues that “interactions” are not “behavior.” Last dot, p. 14. Any difference is immaterial.

Both refer to severely offensive conduct by Koppel. We are also told (dot at 14-15) that the

accusation of “behavior” inconsistent with the safety of members is akin to a professional critic

writing that theater production is “the worst play” the writer has ever seen. Mem. 15. This repeats

prior arguments (Mem. 5-9) and fails. A bad theatre production is never a cause for someone to be

banished to protect the safety of the community.

         The entirety of the Memorandum at 11-16 is frivolous in the context of this motion for

dismissal. The entire exercise is inappropriate. Id.

   6.    Constitutional protections do not apply.

         This defendant is not protected by constitutional protections. But see Mem. 16-17. This

defendant is not a media defendant protected by an elevated standard of liability Gertz v. Robert

Welch, 418 U.S. 323, 392 (1974). Plaintiff is not a public figure required to prove reckless falsity.



                                                 12
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 13 of 20




Philadelphia Newspapers v. Hepps, 475 U.S. 767, 775 (1986) and case cited there (reading York

Times for the proposition that a public official is allowed the civil defamation remedy only if he

establishes that the utterance was recklessly false); Herbert v Lando, 441 U.S. 153, 179 ( 1979)

(public figure plaintiff must focus on the editorial process and prove a false publication is the result

of media culpability).

       All cases involving public figure plaintiffs are irrelevant. In Ayyadurai v. Floor64, Inc.,

270 F. Supp. 3d 343, 358 (D. Mass. 2017) (Mem. 1), (plaintiff was a public figure). In addition,

no facts were pleaded to show that the statements were made for any reason other than to report

on an issue of public concern. Id at 379.

       All discussion of issues of “public concern” (Mem. 16-17) is baseless. Moses in the

retraction admits that the most damaging factual references to Koppel never should have been

disclosed to the membership. The damaging March 2 email “included certain details” relating to

Koppel “that should have remained within the… leadership,” that is, be treated as personal and

highly confidential even if believed to be true. See Levinsky's, Inc. v. Wal-Mart Stores, 127 F.3d

122, 132 (1st Cir. 1997).

       Argument that the March 2 email involves a matter or matters of public concern (Mem. 16-

17) is not available on this motion because it requires multiple impermissible inferences. The

motion fallaciously argues that because the SIPB society sometimes does work that is of public

interest, the March 2 email concerns a matter of public interest. Mem. note 6. That is a confusion.

What matters on this motion is whether the expulsion of plaintiff is a subject of public concern,

not whether other activities of the society sometimes do so. Id. Expulsion of a member from a

private academic society for concealed reasons is not a matter of public concern. By this illogic

(Mem. 16-17) every termination of any private employee would be a matter of public concern.



                                                  13
        Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 14 of 20




This argument is also counterfactual and futile because Moses in the retraction admits that certain

details as to Koppel “should have remained within the… leadership.“ Retraction, Exhibit B. The

reasons for expulsion did not involve any issue of public concern even within the society . See

Exhibit B, Retraction. Moses apologized for the error. Id. That admission is conclusive. Contrary

argument Mem 16-17, note 6, is pointless and relies entirely on the last two paragraphs of the

March 2 email which are very different from the first three.

        In the last two paragraphs of the March 2 email Moses advocates anonymous reporting by

members of their random feelings as to who or does or does not make them feel comfortable. Those

parts of the March 2 email are irrelevant to the prior insults directed at Koppel. The first three

paragraphs of the March 2 email are scandalous falsehoods not appropriate for any publication.

The last two paragraphs of the March 2 email could and should have been sent separately if at all.

They indirectly smear Koppel as described immediately below, but are not essential in a legal

sense to his defamation claims based on the prior statements in the first three paragraphs.

       The last two paragraphs of the March 2 email are relevant to Koppel only if the reader is

deceived by Moses in the March 2 email. The deception is the false implication that the carefully

documented and horrendous bad conduct of this plaintiff described in the first three paragraphs of

the March 2 email are identical to or very similar to the subject of the last two paragraphs. In those

Moses advocates that student A should anonymously report to Moses and others if A feels

uncomfortable in the presence of student B. This is addressed at Point 4 above . Moses in this part

of the text is inviting whimsical, arbitrary anonymous reports not based on facts. Mem. 10-11; see

Point 4 above. He is falsely and deceptively implying that the preceding fact-based denunciations

of Koppel are similar to the whimsical, nonrational, reports which Moses is inviting in the last two

paragraphs.



                                                 14
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 15 of 20




       The encouragement of anonymous denunciations in the last two paragraphs of the March

2 email does not cause the entire March 2 email to be a matter of “public concern.” Moses in the

retraction admits the denunciations at the start of the email should never have been made public.

Argument that last two paragraphs convert the entire document into a matter of public concern

ignores the text and is contrary to the admission by Moses in the retraction. The same arguments

(Mem. 10-11, 16-17 ) repeatedly violate the rule that no inferences are permitted to this defendant

on this motion.

                        Count II: Interference with Advantageous Relations

       To state a claim for intentional interference with advantageous relations, a plaintiff must

allege that (1) he had an advantageous relationship with a third party (e.g., a present or prospective

contract or employment relationship); (2) the defendant knowingly induced a breaking of the

relationship; (3) the defendant's interference with the relationship, in addition to being intentional,

was improper in motive or means; and (4) the plaintiff was harmed by the defendant's

actions. Blackstone v. Cashman, 448 Mass. 255, 260, 860 N.E.2d 7 (2007). Ayyadurai v. Floor64,

Inc., 270 F. Supp. 3d 343, 369 (D. Mass. 2017).

       An improper motive can be established by showing “retaliation or ill will toward the

plaintiff.” Cavicchi v. Koski, 67 Mass. App. Ct. 654, 658, 855 N.E.2d 1137 (2006). Improper

means include violation of a statute or common-law precept, e.g., by means of threats,

misrepresentation, or defamation. Id.; United Truck Leasing Corp. v. Geltman, 406 Mass. 811,

817, 551 N.E.2d 20 (1990).

       There is no requirement that specific advantageous or future contractual relations be

identified in the pleading, or the improper motive be specified, or that the plaintiff plead in detail

exactly what Moses knows. But see Mem. 18. These putative requirements of the pleading are



                                                  15
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 16 of 20




fiction. Compare Mem. 18 with Ayyadurai, supra, 270 F. Supp. 3d at 369 (D. Mass. 2017) (Saylor

J.), quoted above. Putting that aside, these putative requirements are satisfied. Defendant Moses is

a friend of the plaintiff and knows him very well. Complaint, para. 7. Moses knows that this

plaintiff is highly skilled as a teacher and researcher, has an excellent reputation in his field, and

is “an extremely strong candidate for high level positions and opportunities” in all future ventures

because of his “skills, excellent reputation and comprehensive knowledge.” Complaint, para. 5.

The Complaint, para. 80, alleges that the misconduct of this “defendant and others… employs

wrongful and improper means and is damaging to the present and future advantageous relations of

the plaintiff.” This is more than sufficient.

                                   Count III: Invasion of Privacy

        Defendant argues against this count that it relies solely on the defamation. Mem. 17-18.

That is incorrect. See Complaint, para. 57-71. The gravamen of Count III is that if the not disclosed

facts in the March 2 email refer to the fact that the plaintiff, like millions of other persons, works

hard to overcome a disability, the March 2 email invades his privacy whether or not it is

defamatory. Count III alleges invasion of privacy “including but not limited to false disclosure of

private facts.” See Complaint, p. 17. Assuming the “false light” subpart of the tort is not yet

recognized in Massachusetts (Mem. 19) that is immaterial. The violation alleged is the broader tort

of invasion of privacy. Count IV. The facts alleged in any event show wrongful publicity given to

private life. Restatement (Second) Torts, Sec 652D. See Fox Tree v. Harte Hanks

Communications, Inc., 398 Mass. 845, 849 (1986) (“we leave for another day the determination

whether Massachusetts will adopt the tort of false light invasion of privacy”).

        The label of a sub-part of the tort is immaterial as a matter of law because Massachusetts

recognizes an actionable right of privacy more inclusive than “false light.” Mem. 19. See Chapter



                                                 16
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 17 of 20




214, § 1B. (“Chapter 214”). Chapter 214 provides that a person shall have a right against

“unreasonable, substantial or serious interference with his privacy.” Id. Chapter 214 prohibits

disclosure of facts that are of a highly personal or intimate nature when there exists no legitimate,

countervailing, interest. Restatement (Second) of Torts § 652D comment b (1977). Ayash v. Dana-

Farber Cancer Inst., 443 Mass. 367, 382 (2005); Bratt v. Int'l Bus. Mach. Corp., 392 Mass. 508,

467 N.E.2d 126, 133-34 (1984) and cases there. On the present record if and to the extent the email

disclosed and drew attention to the disability of this plaintiff (Mem., notes 5, 7), there was no

justification or countervailing legitimate interest. His expulsion, even if for a disability, was never

an appropriate subject of a public email.

       Contrary to the argument in the motion as to privacy (Mem., note 7, p. 19), defendant

Moses in the retraction admits that the March 2 email included confidential and highly private

information that should have been kept confidential: “remained within the… leadership.” Motion,

Exhibit B, retraction.

       Every individual has some phases of his life and his activities and some facts about
       himself that he does not expose to the public eye, but keeps entirely to himself or
       at most reveals only to his family or to close personal friends. When these intimate
       details of his life are spread before the public… in a manner highly offensive to the
       ordinary reasonable person, there is an actionable invasion of his privacy, unless
       the matter is one of legitimate public interest.

Restatement (Second) of Torts § 652D comment b (1977); Ayash v. Dana-Farber Cancer Inst., 443

Mass. 367, 382 (2005).

                                    Count IV: Civil Conspiracy.

       This count is entirely proper and well pleaded. But see Mem. 1, 17. The conspiracy

allegations are distinct from and go beyond the defamation and other wrongs by Moses alone.

They allege that all harm by Moses was assisted and increased by the wrongful help of others. Id.

The contrary argument (Mem. 17) ignores what is plainly alleged.

                                                  17
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 18 of 20




        The March 2 communication is far more damaging because the author writes as The Chair

of the Executive Committee of SIPB. He speaks for them all. All of his points are presented as

decided and authorized by a unanimous and well-informed SIPB executive committee. Complaint,

para. 47. One or more of those persons and possibly others (e.g. keyholders) no doubt argued for

expulsion and actively assisted and contributed to the March 2 text. Moses prior to March 2

actively concealed the identity of all of all involved persons. Complaint 19, 20, 32, 48. The

contents of specific communications between Moses, the executive committee, and keyholders is

still not known, Complaint, 19, 20, 32, 34. All active participants in the March 2 defamation will

be joined as defendants as soon as they are able to be identified. Id. 48.

        The March 2 email is severely damaging because of the participation of the conspirators.

Complaint, 32, 42, 43, 85, 86. The March 2 email is sent by The Chair expressly speaking for

entire executive committee. Complaint, para. 72-75. The executive committee as to this expulsion

relied on reports and “stories” from keyholders. It evidently voted for expulsion without notice or

any hearing and in violation of the written constitution of SIPB. Complaint, para. 32-33. The full

committee evidently authorized everything written in the March 2 email. That makes it worse.

        The Complaint plainly alleges that all persons who actively participated in these torts are

jointly liable. Id. 49. It alleges that their collective power, plus worldwide distribution of the March

2, 2020 defamatory communication, greatly increased the harm done. Complaint, 72-75, 85, 86.

Collective exercise of power was the basis for the expulsion. Collective power supposedly

legitimizes the expulsion and all other harms to Koppel. The expression of collective denunciation

makes the damage far worse. Id. The explicit invocation of the full executive committee as joining

in all of the contents of the March 2 email makes it far worse than a decision by Moses alone or

an email by him alone. The assembly of severe, consistent, and horrific stories of Koppel’s bad



                                                  18
         Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 19 of 20




behavior add to the harm. All of the details of the email convey that the needless public

denunciation is the result of a collective, reliable, fair, and documented investigation. Collective

acts forced the expulsion and the created the harm.

       There is no basis to dismiss Count IV.



                                            Conclusion

       For the reasons set forth the plaintiff requests that the motion to dismiss this complaint

served on or about August 12, 2020 be denied with prejudice and that this plaintiff be granted other

appropriate relief.



                                                      Respectfully submitted,

                                                      James Koppel,
                                                      By his attorneys,


                                                      /s/ Paul G. Boylan

                                                      Paul G. Boylan, BBO #052320
                                                      Ben Dunlap, BBO #661648
                                                      Freeman Mathis & Gary, LLP
                                                      60 State Street, Suite 600
                                                      Boston, Massachusetts 02109
                                                      pboylan@fmglaw.com
                                                      bdunlap@fmglaw.com
                                                      Tel: (617) 963-5978
Dated: September 2, 2020




                                                19
        Case 1:20-cv-11479-LTS Document 17 Filed 09/02/20 Page 20 of 20




                                       Certificate of Service

         I hereby certify that the within document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and by
first-class mail to any non-registered participants.


                                              /s/ Paul G. Boylan

                                              Paul G. Boylan




                                                 20
